Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Baillie et al. (US 2011/0003015 A1) in view of Kannan et al. (USP 9,119,876). 
Baillie el al teach a ready-to-administer parenteral dosage form comprising an adrenergic compound and at least one antioxidant selected from the group consisting of a bisulfite, a metabisulfite and a sulfite compound, wherein the molar ratio of the adrenergic compound to the at least one antioxidant, measured as sulfite-equivalents, is in the range 1.31-2.20, and wherein the pH of said liquid composition is in the range of about 2.0-5.0, (see claim1); wherein the adrenergic compound is selected from the group consisting of epinephrine or norepinephrine and physiologically acceptable salt thereof, (see claim 3); wherein the antioxidant is selected from the group consisting of sodium bisulfite and sodium metabisulfite, (see claim 5). Baillie et al teaches a composition having a significantly improved shelf-life stability with a substantially reduced susceptibility of light induced, thermal and oxidative degradation, (see paragraph [00001]). Baillie et al further teaches the composition can be contained in an ampoule or an auto-injector, (see claim 15). Baillie et al teaches 2.0 mg/ml of adrenergic and 0.57 of sodium metabisulfite are exemplified, (see para [0070]).
Baillie et al. do not teach use of at least one chelator, EDTA.
Baillie et al. do not teach use of osmogen, sodium chloride.
While Baillie et al. teach parenteral administration, Baillie et al. do not teach infusion administration.
Kannan et al. teaches a composition and methods of administration wherein the administration comprises intravenous, infusion, injectable and intracameral, see column 23, lines 65-67. Kannan et al. teaches epinephrine formulations comprising pH raising agents, an antioxidant, a transition metal complexing agent, a pH lowering agent, preservative, a tonicity regulating agent, and a solvent, see abstract. The antioxidant taught is either sodium bisulfite or sodium metabisulfite (0.1-10.1mg/mL), the complexing agent is EDTA in an amount from 1-15mg/mL, see claims 1 and 6 and example 17 (disodium edetate). Kannan teaches use of metal complexing agents to reduce or inhibit degradation of components of the composition and also to avoid impurities in the composition, see column 7, lines 32-35 and 42-45. Kannan teaches use of solvent (water or oils) for various types of administration and final volume ranging from injection to infusion, see column 9, lines 60-66. Kannan teaches the head space is minimized in container for storage and distribution, see column 15, lines 33-43.
Kannan teaches sodium chloride (osmogen) in example 17 as tonicity agent. The antioxidants taught can be vitamin E and derivatives thereof, soybean lecithin, see column 7, lines 3 and 5. The pH of the composition ranges from about 3.5-4.5, see column 22, lines 4-5. The solvent taught is water, see claim 11. Kannan teaches that wherein the composition does not undergo unacceptable color change after 18 months of storage at between 23.degree. C. and 32.degree. C. and between 55% RH and 70% RH, see claim 19 and wherein the composition comprises about 1% or less of Unknown C after 18 months of storage at between 23.degree. C. and 32.degree. C. and between 55% RH and 70% RH, see claim 18. 
It would have been obvious to one of ordinary skill to have utilized a chelator, EDTA for reducing or avoiding impurities and degradation of the components in the composition and an osmogen, sodium chloride to regulate the tonicity or osmotic pressure of the composition for the dosage administration into the parenteral composition of Baillie et al. motivated by the teachings of Kannan et al. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 
It would have been obvious to one of ordinary skill to have utilize water as a solvent to make the final volume of parenteral dosage form of Baillie et al. comprising norepinephrine and antioxidant for infusion of the same motivated by the teachings of Kannan et al. One of ordinary skill would have been motivated to do so because Baillie el al teach a ready-to-administer parenteral dosage form and Kannan teaches use of various solvent systems to make the final volume of the dosage  for injectable or infusion or other dosage forms. Baillie et al exemplifying amount of 2.0 mg per mL norepinephrine and 0.57 mg/ml of metabisulfite, it would have been obvious to one of ordinary skill in the art to adjust the volume of a 2.0 mg per mL norepinephrine and 0.57 mg/ml of metabisulfite solution based on the volume needed. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of one of ordinary skill in the art. Regarding the stability of the dosage form, since Baillie et al. and Kannan et al. teach the claimed components ready to be infused, it would appear reasonable to conclude that the property of being stable due to the antioxidant and ion chelator would necessarily be present since property of the composition is driven by the chemistry of the components and the infusible composition is taught by the references discussed above.

Claims 19-24 and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Baillie et al. (US 2011/0003015 A1) in view of Kannan et al. (USP 9,119,876) and further in view of Rakesh et al. (US PG pub. 2016/0058715A1).
Baillie et al do not teach the aqueous solution is ready-to-infuse that is filled in an infusion container, the infusion container is a pre-filled syringe or an infusion bag, the container is made up of plastic or polymeric material, the secondary packaging as an aluminium pouch and with an oxygen scavenger.
Rakesh et al. teaches ready-to-administer parenteral dosage form of norepinephrine comprising an antioxidant such as butylated hydroxyl anisole and water, see abstract and claims. Norepinephrine is administered by intravenous infusion, see [0004]. The ready-to-administer parenteral dosage form according to the invention avoids the inconvenience of reconstituting or diluting a concentrated parenteral formulation into infusion diluents prior to infusion, as well as eliminates the risk of any potential calculation or dilution error as well as risk of microbiological contamination during handling. The volume of the aqueous drug solution is large i.e. when the end use container used in `ready-to-administer` parenteral dosage form is a prefilled syringe, and when the end use container is infusion bag, see [0012].  The reference teaches sue of a secondary packaging comprising an aluminum pouch and further containing oxygen scavenger, wherein the container is made up of polyethylene, polypropylene, see [0020] and [0021]. The container is designed for ready-to-infuse or ready-to-inject the aqueous solution of norepinephrine to the patient. The container is made up of a suitable material such as plastic or any other polymeric material. The container may include one or more layers of such materials. Suitably, such materials may include but are not limited to, polyolefin polymers, polyethylene, polypropylene; cyclo olefin polymers, cyclo olefin copolymers, polypropylene based polyolefin polymers; polycarbonates; modified polyolefin-polyethylene polymers or styrene-polyolefin based polymers and block co-polymers thereof, see [0020]. Rakesh teaches sterilization, see [0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the infusion bag for incorporating the composition of Baillie et al. as modified by Kannan et al. because Rakesh teaches that the  ready-to-administer parenteral dosage form according to the invention avoids the inconvenience of reconstituting or diluting a concentrated parenteral formulation into infusion diluents prior to infusion, as well as eliminates the risk of any potential calculation or dilution error as well as risk of microbiological contamination during handling.

Claims 19-24 and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Baillie et al. (US 2011/0003015 A1) in view of Kannan et al. (USP 9,119,876) and further in view of Labthink, 2012, and Duplex® Package Insert, 2009 of record). 
Baillie et al do not teach the aqueous solution is ready-to-infuse that is filled in an infusion container, the infusion container is a pre-filled syringe or an infusion bag, the container is made up of plastic or polymeric material, the secondary packaging as an aluminium pouch and oxygen scavenger.
Labthink teaches compared with traditional glass packaging, infusion bag is more environmental-friendlier, cost-saving, safe, healthy and convenient; in USA and many European countries, plastic infusion package/container has taken up a great market share; though fierce competition exists between infusion bag and plastic infusion bottle, the trend of flexible plastic packaging for injection liquid is irresistible, see first paragraph.
Duplex® teaches Duplex container is a flexible dual chamber container with a peelable aluminum pouch (strip), (see page 1, second paragraph and page 2, second paragraph). Moreover, Duplex® teaches the Duplex dual chamber container is made from a specially formulated material; the product (diluent and drug) contact layer is a mixture of thermoplastic rubber and a polypropylene ethylene copolymer that contains no plasticizers, (see page 2, and fourth paragraph). 
It would have been obvious to modify the preparation taught by Baillie et al by substituting the ampoule taught by Baillie et al. with the infusion bag taught by Duplex® to give the claimed invention. One would have been motivated to do so because Labthink teaches compared with traditional glass packaging, infusion bag is more environmental-friendlier, cost-saving, safe, healthy and convenient. As such the skilled artisan would reasonably expect the substitution to be more effective than the ampoule. 

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of (USP 11,166,923) in view of Kannan et al. (USP 9,119,876). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite an aqueous ready to infuse stable parenteral dosage form consisting essentially of: a. norepinephrine or its pharmaceutically acceptable salt at a concentration ranging from 10 to 75 micrograms/ml of norepinephrine base; b. at least one sulfite antioxidant; and c. at least one ion chelator, wherein, after subjected to terminal sterilization by autoclaving and stored at 40°C and 25% relative humidity for 6 months, contains no more than 0.2% by weight of each of 1,2,3,4 tetrahydroisoquinoline-4,6,7-triol, 1,2,3,4-tetrahydroisoquinoline-4,7,8-triol, and 3,4-dihydroxybenzaldehyde. The patented claims recite an aqueous solution comprising norepinephrine or its pharmaceutical acceptable salt, an antioxidant comprising butylated hydroxyl anisole in an amount ranging from about 0.001 mg/ml to about 0.01 mg/ml, wherein said aqueous solution is stable at room temperature for at least 12 months wherein said aqueous solution is in a container and is a ready-to-infuse solution.
The patented claims do not recite use of ion chelator as claimed instantly.
Kannan et al. as discussed above teaches use of metal complexing agents (ion chelator) to reduce or inhibit degradation of components of the composition and also to avoid impurities in the composition, see column 7, lines 32-35 and 42-45.
It would have been obvious to one of ordinary skill to have utilized the ion chelator, sodium chloride as taught by Kannan et al. into the patented claims and come to the instant ready-to use dosage form comprising norepinephrine and antioxidant, for adjusting tonicity or osmotic pressure of the ready-to-infuse norepinephrine comprising dosage form motivated by the teachings of Kannan et al. Additionally, it is held that generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. Moreover, where it would have been obvious to have combined individually known ingredients, evidence must be provided establishing that appellant’s combination of agents is in some way more effective or in some way different than any single member of that combination in order to rebut that prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964).

Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-32, 34-39, 41-45 and 48-53 of (USP 11,197,838). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite an aqueous ready to infuse stable parenteral dosage form consisting essentially of: a. norepinephrine or its pharmaceutically acceptable salt at a concentration ranging from 10 to 75 micrograms/ml of norepinephrine base; b. at least one sulfite antioxidant; and c. at least one ion chelator, wherein, after subjected to terminal sterilization by autoclaving and stored at 40°C and 25% relative humidity for 6 months, contains no more than 0.2% by weight of each of 1,2,3,4 tetrahydroisoquinoline-4,6,7-triol, 1,2,3,4-tetrahydroisoquinoline-4,7,8-triol, and 3,4-dihydroxybenzaldehyde. The patented claims recite a ready to infuse stable parenteral dosage form consisting essentially of: a. norepinephrine or its pharmaceutically acceptable salt at a concentration ranging from 10 to 75 micrograms/ml of norepinephrine base; b. at least one sulfite antioxidant; c. at least one ion chelator; and d. sodium chloride, wherein the dosage form is an aqueous solution and was terminally sterilized by autoclaving; wherein the content of total impurities of norepinephrine in the sterilized solution, after storage at 40° C/25% RH for 6 months, is not more than 1% by weight of norepinephrine; and wherein the dosage form, when stored at room temperature, is stable for a period of at least 18 months. The patented ready to infuse stable parenteral dosage form comprising norepinephrine reads on the instant claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612